Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claims 1 & 7 are methods, and claim 14 is a device, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “generating a fundamental matrix according to at least one set of fundamental coefficients, wherein the set of fundamental coefficients is used to generate at least one bit of a code sequence”, “generating a phase-shifted matrix according to a predetermined phase shift and the fundamental matrix”, and “generating an output sequence according to an input sequence and the phase-shifted matrix, wherein the output sequence is a phase-shifted version of the input sequence being shifted by k cycle(s), and wherein k is the predetermined phase shift.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from 
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0019] and Fig. 1 describe how the computer system (signal processing device 100) is suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 2-6, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 7, regarding step 2A prong 1, claim 7 is directed to an abstract idea. Claim 7 recites the limitations “storing a plurality of phase-shifted matrixes in the memory device, wherein the phase-shifted matrixes are generated according to different phase shifts and a fundamental matrix and the fundamental matrix is used to generate a code sequence”, “selecting a phase-shifted matrix from the phase-shifted matrixes according to a predetermined phase shift”’ and “generating an output sequence according to an input sequence and the selected phase-shifted matrix, wherein the output sequence is a phase-shifted version of the input sequence being shifted by k cycle(s), and wherein k is the predetermined phase shift.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 7, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0019] and Fig. 1 describe how the computer system (signal processing device 100) is suitable for use with the invention.
 Regarding step 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 7-13, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 7.
 “a memory device, configured to store at least one phase-shifted matrix”; and “a processor, coupled to the memory device and configured to read the phase-shifted matrix from the memory device and generate an output sequence according to an input sequence and the phase-shifted matrix, wherein the phase-shifted matrix is generated according to a predetermined phase shift based on a fundamental matrix, the fundamental matrix is utilized to generate a code sequence and the output sequence is a phase-shifted version of the input sequence being shifted by k cycle(s), and wherein k is the predetermined phase shift.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 14, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics. In fact, the specification at paragraph [0019] and Fig. 1 describe how the computer system (signal processing device 100) is suitable for use with the invention.
 Regarding step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an 
Regarding claims 15-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 14.

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the signal processing method for a signal processing device, wherein the signal processing device comprises a processor, the signal processing method is performed by the processor and comprises: 
generating a fundamental matrix according to at least one set of fundamental coefficients, wherein the set of fundamental coefficients is used to generate at least one bit of a code sequence; 
generating a phase-shifted matrix according to a predetermined phase shift and the fundamental matrix; and 
generating an output sequence according to an input sequence and the phase-shifted matrix, wherein the output sequence is a phase-shifted version of the input sequence being shifted by k cycle(s), and wherein k is the predetermined phase shift
features as recited in independent claim 1.  Similar language is used in independent claims 7 and 14.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182